Citation Nr: 1826170	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  08-33 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as due to service-connected disability.

2. Entitlement to an initial rating in excess of 30 percent for PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Montgomery, Alabama RO subsequently acquired jurisdiction.

In April 2011, the Veteran presented testimony before the undersigned veterans law judge (VLJ) at a Board hearing held at the Montgomery RO.  A transcript of the hearing is of record. 

In February 2012, the agency of original jurisdiction (AOJ) issued a rating decision that effectuated the Board's January 2012 grant of service connection for PTSD.  A 30 percent rating was assigned, with an effective date of December 8, 2005. The Veteran has appealed as to the initial assigned rating and requested a hearing.  See VA Form 9 of April 2016.  The Veteran did not appear for a Board hearing scheduled for February 5, 2018, following notice letters of December 29, 2017 and January 23, 2018.  The Veteran has not requested a rescheduled hearing, and the request for a Board hearing is considered withdrawn.

The Board remanded this matter in January 2012, November 2014, and July 2017.



FINDINGS OF FACT

1.  The Veteran does not have an acquired psychiatric disorder other than PTSD.

2.  An acquired psychiatric disorder other than PTSD is not caused or permanently worsened by a service-connected disease or injury.

3.  For the entire period under review, the Veteran's PTSD is mainly manifested by symptoms such as anxiety, depression, and feelings of stress; the preponderance of the evidence is against finding PTSD that is productive of occupational and social impairment with reduced reliability and productivity or greater levels of impairment.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder other than PTSD was not incurred in, or aggravated by, service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

2.  An acquired psychiatric disorder other than PTSD is not proximately due to, aggravated by, or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2017).

3.  For the entire period under review, the criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  VA has satisfied the notification and duty-to-assist provisions of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify in this case was satisfied by a letter sent to the Veteran in January 2006.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159(c), (d) (2017).  The evidence of record includes statements of the Veteran, lay statements, service personnel records, Social Security Administration (SSA) records, VA treatment records, and vocational rehabilitation records.  In February 2007, VA made a formal finding of the unavailability of the Veteran's service treatment records.  Where records once in governmental possession are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule under 38 U.S.C. § 5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this heightened duty in mind.

The Veteran underwent VA examinations in February 2012 and August 2015.  Additional medical opinion was obtained in September 2012, August 2015, September 2016, and October 2017.  The Board finds that the August 2015 and October 2017 VA medical opinions are adequate.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159, 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To the extent that the other VA medical reports of record may not fully or adequately address certain contentions, the Board may nonetheless consider the contemporaneous clinical findings and reported symptoms in those reports.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).

The agency of original jurisdiction (AOJ) substantially complied with the Board's remand instructions of July 2017.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Service Connection

A.  Legal Criteria

Service connection will be granted for a current disability that resulted from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, service connection requires: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2017).

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2017).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2017).  Secondary service connection generally requires (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including psychoses, if the chronic disease is shown as such during service or within one year of discharge from service.  See 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2017).  When the fact of chronicity in service is not adequately supported, a continuity of symptomatology since service is an alternative means of establishing service connection.  See 38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The term "psychosis" means any of the following disorders listed in American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM 5): (a) brief psychotic disorder; (b) delusional disorder; (c) psychotic disorder due to general medical condition; (d) other specified schizophrenia spectrum and other psychotic disorder; (e) schizoaffective disorder; (f) schizophrenia; (g) schizophreniform disorder; and (h) substance/medication- induced psychotic disorder.  See 38 C.F.R. § 3.384 (2017).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5.  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board.  See 79 Fed. Reg. 45,093, 45,094 (August 4, 2014).  As the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD was implicitly part of the PTSD issue that was certified to the Board in July 2009, the DSM-IV applies here.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See 38 U.S.C. § 5107(a) (2012); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See 38 U.S.C. § 1154(a) (2012).  The Board must give a claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

B.  Analysis

In December 2005, the Veteran filed a service-connection claim for military sexual trauma.  In accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's claim has been characterized broadly as referring to any acquired psychiatric disability.  Service connection for PTSD was granted by a rating decision of February 2012.  The issue of entitlement to service connection for a psychiatric disorder other than PTSD remains on appeal.  As explained below, the preponderance of the evidence is against finding that the Veteran has had an acquired psychiatric disorder other than PTSD at any time since the filing of her claim in December 2005.

A February 2012 VA examiner diagnosed anxiety disorder not otherwise specified (NOS), and a diagnosis of adjustment disorder with anxiety is indicated by an August 2007 VA treatment record.  However, a VA medical opinion of October 2017 determined, based on a review of the Veteran's entire service and medical history, including the Veteran's report of symptoms, that it is less likely than not that the Veteran's diagnosed anxiety disorder/adjustment disorder represents a condition that is separate and distinct from her service-connected PTSD.  The rationale was that adjustment disorder, anxiety disorder, and PTSD likely refer to the same symptom manifestations, namely anxiety/worry and episodic low mood in the context of relationship problems and other life stressors.

In the opinion of the October 2017 examiner, the differing diagnoses of record are likely a function of how each individual clinician has interpreted the same reported symptoms of the Veteran.  The examiner noted in this regard that no examiner or clinician of record gave more than one of the diagnoses in question.  The examiner explained that the anxiety disorder NOS diagnosis used by the February 2012 VA examiner likely represented "sub-threshold" PTSD.  It was a diagnosis that characterized symptoms that were determined to be related to prior traumatic/stressful experiences, but that did not fully meet criteria for PTSD with respect to reported stressors/number of symptoms.

The October 2017 examiner also determined that it is less likely than not that an anxiety/adjustment disorder was caused or aggravated by service-related conditions, to include PTSD and back strain.  Again, the stated rationale was that anxiety disorder NOD and adjustment disorder essentially refer to the same symptom manifestations as the Veteran's diagnosed PTSD.  The examiner took specific note of the following facts: the Veteran's report of childhood sexual assault and drug abuse prior to service; evidence that the Veteran experienced abuse/assault in-service; and evidence of multiple post-service stressors/risk factors for emotional distress, including abusive/violent relationships, family problems involving son and daughter, and homelessness.  Based on the record, including the Veteran's statements, the examiner also did not consider the Veteran's psychiatric symptoms to be caused or aggravated by the Veteran's service-connected back disability.

The Board has considered the Veteran's statements and the supporting lay statements as to the Veteran's symptoms, such as depression and feelings of aggravation and stress.  See, e.g., Veteran's statement of February 2018; lay statements of February 2018.  The Veteran, as a layperson, is competent to report her experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board must decide on a case by case basis whether a particular condition is of the type which may be diagnosed by a layperson.  See Kahana v. Shinseki, 24 Vet. App 428 (2011).  The Board finds in this case that a layperson lacks the competence to diagnose an acquired psychiatric disorder.
The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board accords more weight to the opinion of the October 2017 examiner than to the earlier diagnoses of anxiety/adjustment disorder of 2007 and 2002, on the grounds that the October 2017 examiner showed an understanding of the complete record to date and offered a reasonable explanation for the differing diagnoses of record, including those of the earlier clinicians.  The October 2017 opinion is supported by the record and shows the examiner's knowledge and skill in analyzing the relevant data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Service connection requires a current disability.  See Degmetich v. Brown, 104 F. 3d 1328, 1333 (1997).  Here the preponderance of the competent evidence of record is against finding that the Veteran has an acquired psychiatric disorder other than PTSD.  The first elements of Shedden and Wallin have not been met.  Therefore the claim must be denied on both a direct basis and a secondary basis, and further discussion of other elements of service connection is unnecessary.

III.  Increased Rating

A.  Rating Criteria

Disability ratings assigned in accordance with VA's Schedule for Rating Disabilities are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2017).  The evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2017).  The Board must acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and explain the reasons for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  In determining the present level of a disability for any rating claim, the Board must consider the possible application of "staged" ratings for diverse symptoms meeting the criteria for different ratings in distinct time periods.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board must give a claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

PTSD is rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130, DC 9411, with the representative criteria for percentage ratings.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The words "such symptoms as" in the diagnostic codes for mental disorders mean "for example" and do not represent an exhaustive list of symptoms that must be found before granting a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  A veteran may qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

Global Assessment of Functioning (GAF) scores under the DSM-IV represent a scale of psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging from 61 to 70 indicate that the patient has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the patient is found to generally be functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

When it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the claimant's favor and the symptoms in question attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

B.  Analysis

The Veteran seeks a rating higher than the 30 percent evaluation assigned by the February 2012 rating decision that initially granted service connection for PTSD.  For the following reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran's PTSD approximates the criteria for a higher, 50 percent evaluation at any time since the filing of the service-connection claim in December 2005.

The Veteran reports depression and feelings of stress.  See Veteran's filing of February 2006.  She has stated that she constantly has nightmares.  See notice of disagreement of August 2007.  She feels anxious (particularly when faced with something new and unfamiliar), has worried about her children and grandchildren, has felt lonely, and believes that she has slept excessively as a means of coping.  See VA treatment records of February and March 2006.  The Veteran has also asserted that she suffers from intrusive thoughts, frequent panic attacks, memory loss, mood swings, and difficulty maintaining social relationships.  See VA Form 9 of April 2016.

Mental status reports in VA treatment records generally find that the Veteran is mildly depressed, shows full range of affect, and is alert and oriented to person, time, and location.  She is without suicidal or homicidal thoughts, psychotic behaviors, or delusions.  There are no hallucinations.  The Veteran's thought process is goal-directed, her memory is intact, and the cognitive functions are within normal limits.  The Veteran generally is considered to have adequate judgment and fair insight.  See, e.g., VA treatment records of January 2008, December 2008, June 2010, February 2012, September 2013, and August 2014.  A July 2014 private treatment record of Dr. B. S. notes that the Veteran is active and alert, with good judgment and normal mood and affect.

A VA treatment record of July 2007 indicates that the Veteran had custody of her oldest daughter's four children, felt positive about having purchased her sister's home, valued her active church involvement, and had developed a friendship with a fellow church member.  See VA treatment record of July 2007.  The Veteran has social relationships (as evidenced in the letters submitted by her pastor, his wife, and a friend/co-worker) and some intact family relationships (as evidenced in the letters written by her mother and two sisters).  The Veteran states that her relationship with her mother has been getting closer.  The Veteran reports interactions with her children and grandchildren, but otherwise not much contact with the rest of her family, including her sisters.  The Veteran has stated that she has no close friendships.  See August 2015 VA medical opinion.

A VA treatment record of June 2011 notes that the Veteran was appropriately and neatly dressed, made good eye contact, showed normal speech as to content and volume, showed normal thoughts, and had no suicidal or homicidal ideation.   Her insight and judgment, however, were considered poor.  A GAF score of 50 was assigned, which indicates serious symptoms.

A VA treatment record of February 2012 notes a negative depression screen.  Upon VA examination in February 2012, anxiety was noted.  In the examiner's opinion, the Veteran did not exhibit symptoms severe enough to interfere with occupational or social functioning.  She was assigned a GAF score of 65, which represents mild psychiatric symptoms.  See February 2012 VA examination report.  The Veteran is considered capable of managing her financial affairs.  See February 2012 VA examination report; August 2015 VA medical opinion.

While the Veteran reported in VA treatment records of February and March 2006 that she has nightmares "constantly," other records indicate that the Veteran sleeps six hours per night and tends to sleep well.  See VA treatment record of February 2012; August 2015 VA opinion.  Overall, sleep disturbance does not appear to be a significant aspect of the Veteran's PTSD. 

In August 2015, the Veteran described her mood as fairly stable.  She described anxiety relating to driving an automobile and to her relationship with her daughter.  She also stated that she tends to forget things if "too many things [are] going on."  The mental status exam indicated that the Veteran was fully oriented and that her memory, abstract reasoning, attention, insight, and impulse control were normal.  See August 2015 VA medical opinion.

One of the Veteran's sister's states that the Veteran is unable to drive beyond a 20-mile radius from her home, that she is overwhelmed with daily life, and that she is sometimes easily confused.  See December 2017 statement of Veteran's sister.  Another of the Veteran's sisters also states that the Veteran is easily overwhelmed and confused and that she is a giving, loving, and kind person.  See December statement of Veteran's sister.

The Veteran's pastor, who has known her for five years, states that she experiences stress and that she tries very hard to manage it.  See February 2018 statement of J. R.  The pastor's wife describes the Veteran as a kind and giving person whom she likes and trusts.  She also states that the Veteran feels stress but is "seeking peace for herself and her own happiness."  See February 2018 statement of D. D.  A friend and co-worker of the Veteran has submitted a statement attesting to the Veteran's occasional feelings of stress from certain relationships and her ability to always "push through the stress that can weigh her down at times."  See February 2018 statement of A. R.  

Upon review of the entire record, the Board finds that the preponderance of the evidence is against finding that the Veteran's PTSD approximates the criteria for a higher, 50 percent evaluation at any time during the period under review.  A review of the lay and medical evidence indicates that the Veteran's psychiatric symptomatology centers on her anxiety, mild depression, stress, and some social isolation.  The Veteran, upon examination, has shown a thought process that is essentially goal-directed with no evidence of delusions.  Her orientation has been alert and attentive, and the Veteran has some positive family and social relationships.

The GAF score of 65 assigned to the Veteran in February 2012 indicates mild symptoms and is consistent with the overall severity of the symptoms shown in the record.  The Board assigns less weight to the GAF score of 50, which was assigned to the Veteran in June 2011 and indicates serious symptoms.  The actual symptoms of a veteran's disorder are the primary basis for an assigned rating.  See 38 C.F.R. § 4.126 (a) (2017).  Because the other evidence of record, as outlined above, does not indicate symptoms approximating a serious level of impairment in June 2011 (on a par with suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (such as no friends or an inability to keep a job), the isolated GAF score of 50 of June 2011 is entitled to less weight.  Significantly, the June 2011 report itself noted that the Veteran showed normal thought and normal speech.

On the whole, the Veteran's symptoms are not on a par with symptoms indicating reduced reliability and productivity due to symptoms on a level comparable to flattened affect, speech that is circumstantial, circumlocutory, or stereotyped, panic attacks more than once a week, memory and judgment impairment, impaired abstract thinking, and difficulty in establishing and maintaining effective work and social relationships.  Consistently with Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Board has not limited its analysis to the factors expressly listed for each incremental rating.  Although the Veteran asserts that she suffers from intrusive thoughts, frequent panic attacks, memory loss, mood swings, and difficulty maintaining social relationships, these more severe symptoms are not shown upon examination or otherwise reflected by the evidence, including the numerous lay statements of record.  Because the Veteran's PTSD disability has not significantly changed during the period under review, a uniform rating is warranted.

VA is precluded from differentiating between the symptoms of a claimant's service-connected PTSD and those of other mental disorders in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, as noted in the above section relating to possible service connection other psychiatric disability, the Veteran has been found not to have a psychiatric disorder other than PTSD.  Furthermore, a VA medical opinion of September 2012 notes that the Veteran's cannabis and cocaine addiction, both in remission, are not due to, or caused by, the Veteran's PTSD.  It was noted that cannabis and cocaine abuse are substance-abuse disorders, and that PTSD does not include symptoms of substance abuse.

A claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In July 2015, the Veteran filed a TDIU application, and TDIU entitlement was denied by a rating decision of September 2015.  The Veteran did not appeal.

The Board does not consider TDIU to have been raised by the record following the unappealed denial of TDIU entitlement in September 2015.  The Veteran describes a feeling of being "too depressed to work" in the context of difficulties in her relationship with her husband.  See Veteran's filing of February 2018.  She has not argued, however, that her service-connected PTSD has caused an inability to secure and maintain gainful employment.  The February 2012 VA examiner determined that the Veteran did not exhibit symptoms severe enough to interfere with occupational or social functioning.  Furthermore, the VA medical opinion of August 2015 noted that the Veteran has denied a history of interpersonal, behavioral, or performance problems associated with psychiatric symptoms.  In the examiner's opinion, there was no evidence that Veteran's anxiety results in significant functional limitations with respect to employment.  It was further noted that the Veteran reported working from 2000 to 2010 cleaning rooms with her mother and was laid off after another company took over the business.


ORDER

Service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) is denied.

An initial rating in excess of 30 percent for PTSD is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


